                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

 Paul Daval,

               Plaintiff,
                                                Case No. 3:19-cv-50147
        v.
                                                Honorable Iain D. Johnston
 Dr. Merrill Zahtz, John Varga, Wexford
 Health Sources Inc., Cathy Smith, Kay
 Hood, and Amber Allen,

               Defendants.


                    MEMORANDUM OPINION AND ORDER

       Plaintiff Paul Daval (“Daval”), an inmate at Dixon Correctional Center

(DCC), brings this suit under 42 U.S.C. § 1983 for alleged violations of his Eighth

Amendment right to be free of cruel and unusual punishment. Dkt. 57. He sues

employees of the Illinois Department of Corrections (IDOC)—Warden John Varga

and Amber Allen (“IDOC Defendants”). He also sues Wexford Health Sources and

its staff—Wexford, Dr. Merrill Zahtz, Cathy Smith, and Kay Hood (“Wexford

Defendants”). His claims center around continuous delays in his medical treatment,

specifically with the scheduling of necessary visits to eye specialists to treat his

sarcoidosis. The Court allowed limited discovery only on the question of whether

Daval exhausted his administrative remedies. After that concluded, both the IDOC

and the Wexford Defendants filed motions for summary judgment on the question of

exhaustion. Dkts. 70, 74. Defendant John Varga (“Warden Varga”) has also filed a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state


                                            1
a claim based on the theory that Daval has failed to allege Warden Varga’s personal

involvement in the purported constitutional violation. Dkt. 74. For the reasons

explained below, the motions for summary judgment [70,77] are denied, but the

motion to dismiss Warden Varga [74] is granted, without prejudice to file an

amended complaint.

    I.      Background

         Plaintiff Paul Daval began his incarceration at DCC on July 18, 2017. 1 Dkt.

82, ¶ 1. He suffers from sarcoidosis, an inflammatory disease that causes pressure

in his left eye, severe pain, light sensitivity, headaches, blurry vision, and—if not

treated properly—his condition can lead to permanent vision loss. Dkt. 90, ¶ 1.

Before arriving at DCC, Daval managed his condition with steroid eye drops, which

he continued to use while housed at the Cook County Jail and at Stateville

Correctional Center before arriving at DCC. Dkt. 57, ¶¶ 16–17. Daval alleges,

however, that he quickly ran out of those drops after arriving at DCC, repeatedly

went to sick call to request more eye drops, but received no medication between July

30, 2017, and October 18, 2017. Id. ¶ 18. On November 2, 2017, Dr. David Ludford

(prison optometrist) examined Daval, noted that Daval had elevated eye pressure,

and recommended an urgent referral to an ophthalmologist. Dkt. 90, ¶ 3.

         Notwithstanding that referral, and Dr. Ludford’s subsequent examinations of

Daval that continued to result in the same recommendation, Daval was not


1 The facts are taken from the parties’ Local Rule 56.1 fact statements as well as Daval’s
complaint. For the purpose of the motions for summary judgment, only the undisputed facts
in the LR 56.1 statements have been considered. The allegations in Daval’s complaint,
however, are pertinent to Warden Varga’s motion to dismiss.
                                            2
urgently scheduled to see an ophthalmologist. Id. ¶ 4. On January 22, 2018, having

still not been scheduled to see the specialist and continuing to experience worsening

symptoms, Daval filed a grievance complaining that he needed to see the specialist

urgently. Id. ¶ 5; Dkt. 82-3, Ex. B., at 14. In that grievance, Daval explained that

Dr. Ludford referred him for an “urgent” examination with a specialist, and in the

two and a half months since then, that urgent examination had not occurred. Dkt.

82-3, at 14. Under relief requested, Daval noted that he needed to see the eye

specialist and, if he was not afforded that examination, he could lose his vision in

his left eye. Id. On March 23, 2018, the assigned grievance counselor noted that “the

inmate has been seen multiple times for this issue and is being treated.” Id.

      On May 11, 2018, the grievance officer further explained that Daval had been

sent to the specialist at Hauser-Ross Eye Institute (HREI) on March 1, March 9,

and April 5, 2018, and had another appointment scheduled. Id. at 15. Under

recommendation, the grievance officer noted that the grievance had been

reasonably satisfied and that Daval had access to healthcare, so no further action

was recommended. On May 14, 2018, Warden Varga concurred. Id. The

Administrative Review Board (ARB) then responded to Daval and noted that the

grievance was “MOOT-Offender has been seen numerous times.” Id. at 16.

      Daval was seen by the ophthalmologist at HREI six times between March 1,

2018, and September 21, 2018. Dkt. 90, ¶ 9. At the September 21, 2018

examination, the ophthalmologist requested a follow-up visit in two to four weeks.

Id. ¶ 10. Shortly after that time had expired, on October 30, 2018, Daval was



                                           3
examined by the new prison optometrist, Dr. Popovich. He also explained that

Daval needed to return to HREI for a follow-up evaluation. Id. ¶ 11. That

evaluation did not occur until January 11, 2019, and by that time Daval’s eye

pressure had become “very elevated.” Id. ¶ 12. Based on that examination, the

ophthalmologist requested that Daval return within one to three days for a follow-

up. 2 Id. ¶ 13; Dkt. 82-4, Ex. C, at 41. Over the next three weeks, Daval was sent to

the prison optometrist four times, but he was not sent back to the ophthalmologist

as requested. Dkt. 90, ¶ 14. In those visits, the prison optometrist reiterated that

Daval should be sent to the specialist as soon as possible, urgently. At the January

29 visit, the optometrist noted that Daval had not been sent to the ophthalmologist

despite numerous referrals and that he needed to be seen urgently. He then circled

the word “urgently.” Dkt. 82-4, Ex. C, at 21.

       Daval was then examined by the HREI ophthalmologist on February 1, 2019,

and again on February 5, 2019. Dkt. 90, ¶ 16. At the February 5, 2019 visit, the

ophthalmologist recommended that Daval have eye surgery within the week

because of the elevated pressure. Id. Two days later, the prison optometrist then

reiterated the need for urgent surgery. Id. ¶ 17. On February 12, 2019, Daval filed

an emergency grievance requesting the surgery, which had not happened within the

week as recommended. Dkt. 82-3, Ex. B, at 17. Under relief requested, Daval

explained that he needed to be sent out for the surgery as soon as possible or risk



22Defendants’ response to this statement contended that that doctor requested Daval
return in one to three weeks instead of days. But the cited exhibit (the medical records)
says days and not weeks.
                                              4
losing vision in the eye. Id. On February 15, 2019, Warden Varga denied the

emergency request and checked the box indicating that Daval had not substantiated

the need for emergency action. Id. Although Daval did not refile the grievance as

non-emergency, he was sent to a doctor at the University of Illinois Chicago (UIC)

the same day Warden Varga denied the grievance; that doctor then recommended

urgent eye surgery to prevent irreversible vision loss. Dkt. 90, ¶ 24. Even though

that surgery then occurred on February 18, 2019, Daval claims that he still suffered

permanent vision loss in his left eye. Id.

      After the surgery, Daval’s problems continued. At a February 26, 2019 post-

surgery examination, Daval contends that he was told to return for another follow-

up within three weeks. Dkt. 90, ¶ 25. Defendants dispute this point, but a review of

the supporting material does seem to support Daval’s contention, though the

handwritten notes are very difficult to read. Dkt. 82-4, Ex. C, at 31. Nevertheless,

he was not sent for a follow-up examination until May 16, 2019. Dkt. 90, ¶ 26.

      On April 3, 2019, Daval submitted another grievance. Dkt. 82-3, Ex. B, at 18.

In that grievance, he requested to be seen by the eye doctor to determine why his

eye issues persisted after the surgery. Id. On April 19, 2019, the grievance counselor

received the grievance. But no response was offered until July 26, 2019 (more than

three months later), when she wrote a response that noted that the request was

approved, that he had surgery on February 18, that he had returned for follow-up

examinations on February 19 and 26, and that he was supposed to return three

weeks after that. The counselor’s notes then indicated that UIC had cancelled the



                                             5
third appointment but never rescheduled and that she had called that day to

schedule the visit. Id. By that time, Daval had already filed this suit. Dkt. 1 (suit

filed on July 2, 2019).

         On April 14, 2019, Daval filed another grievance. Dkt. 82-3, Ex. B, at 23.

That grievance more generally complained of the repeated delays and that he was

not timely receiving the treatment recommended by his specialists. Under relief

requested, he explained that he wanted the eye doctor and responsible medical staff

at DCC suspended. For reasons unknown to the Court, that grievance was not

received by the grievance counselor until May 5, 2019, and though the handwritten

date is not clear, the counselor’s response appears to have been entered in October

2019, well after the date this suit was filed. Id.

         The Defendants have now moved for summary judgment, arguing that they

are entitled to judgment as a matter of law, contending that Daval did not exhaust

his administrative remedies before filing suit. Dkts. 70, 77. Warden John Varga also

moved to dismiss on the theory that Daval has not alleged any personal

involvement by the Warden in any purported constitutional violation. Dkt. 74.

   II.      Motion for Summary Judgment

         All Defendants move for summary judgment because, as they see it, Daval

failed to exhaust his administrative remedies before filing suit. Because failure to

exhaust administrative remedies is an affirmative defense, the Defendants bear the

burden of proof. Pyles v. Nwaobasi, 829 F.3d 860, 864 (7th Cir. 2016). The

Defendants meet that burden only if they show that no dispute of material fact



                                            6
exists and that they are entitled to judgment as a matter of law. 3            Fed. R. Civ.

P. 56(a). Furthermore, the Court construes the facts and inferences in the light

most favorable to the nonmoving party. Hernandez v. Dart, 814 F.3d 836, 840 (7th

Cir. 2016). If the movant bears the burden of proof at trial, it must make a showing

sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party and must establish all elements of the claim or defense to

warrant judgment as a matter of law. Calderone v. United States, 799 F.2d 254, 259

(6th Cir. 1986). In that circumstance, the movant must come forward with evidence

on each element that would require judgment as a matter of law if uncontroverted

at trial. Houghton v. South, 965 F.2d 1532, 1536 (9th Cir. 1992).

       The Prison Litigation Reform Act (PLRA) requires exhaustion of

administrative remedies: “No action shall be brought with respect to prison

conditions . . . by a prisoner confined in any jail, prison, or other correctional facility

until such administrative remedies as are available are exhausted.” 42 U.S.C. §

1997e(a). Thus, because Daval is housed in an Illinois Department of Corrections

facility, he must abide by the grievance process established by Illinois law. That


3 If disputes of material fact existed regarding an inmate’s exhaustion of administrative
remedies, the Court would hold an evidentiary hearing. Pavey v. Conley, 544 F.3d 739, 742
(7th Cir. 2008). This Court’s practice is to require Pavey hearings, either before the
magistrate judges on consent or before it if the parties are so unreasonable that they cannot
consent. As the Seventh Circuit made clear in 2015, the exhaustion issue is not well suited
to summary judgment motions. Wagoner v. Lemmon, 778 F.3d 586 (7th Cir. 2015). Why
waste time with summary judgment motions? An evidentiary hearing will provide a
definite resolution and take less time and resources of all involved. Defense counsel should
think long and hard about filing summary judgment motions on this affirmative defense.
They should remember that their clients have the burden of not only showing that there are
no genuine issues of material fact but also the burden of showing that in light of all the
evidence (which cannot be contradicted with other evidence), they are entitled to judgment
as a matter of law.
                                             7
process was codified in 20 Ill. Admin. Code §§ 504.800 et seq. 4 Thornton v. Snyder,

428 F.3d 690, 694 (7th Cir. 2005) (superseded by statute on other grounds). The

Seventh Circuit requires strict adherence to the exhaustion requirements.

Hernandez, 814 F.3d at 842 (“Federal courts strictly enforce this requirement, and a

prisoner fulfills this duty by adhering to ‘the specific procedures and deadlines

established by the prison’s policy.’”) (quoting King v. McCarty, 781 F.3d 889, 893

(7th Cir. 2015)).

       A. Grievance Submitted on January 22, 2018

       Daval’s January 22, 2018 grievance complained that despite urgent referrals

to see an ophthalmologist, no such examination had happened. He specifically

requested that he be scheduled to see such a specialist and noted that he was at risk

of losing vision in his left eye. But other than explaining that the prison’s eye doctor

had urgently referred him to the specialist, he did not say who he was complaining

about. Dkt. 82-3, Ex. B, at 14. Despite the grievance not naming names, the

assigned grievance counselor spoke with the Health Care Administrator and the

Writ Officer. Based on those conversations, the counselor noted that Daval had

“been seen multiple times for this issue and is being treated.” Id. She made that




4 Though the process itself is not important for this analysis, inmates incarcerated in an
Illinois Department of Corrections facility generally submit written grievances to their
Grievance Counselor within sixty days of the incident. 20 Ill. Admin. Code § 504.810(a). A
Grievance Officer then considers the grievance and reports his or her findings to the Chief
Administrative Officer (CAO). § 504.830(e). The CAO then reviews the report and advises
the inmate of the decision in writing. Id. The CAO in this case was Warden Varga. §
504.802 (defining Chief Administrative Officer as “the highest ranking official in the
correctional facility”). The inmate may then appeal to the Administrative Review Board
within thirty days of receiving the decision. § 504.850(a).
                                             8
note on March 23, 2018. Id. As explained further in the report to Daval, he had been

sent to the specialists at HREI multiple times after filing the grievance. Id. at 15.

Thus, the Administrative Review Board deemed the grievance moot. Id. at 16.

      When a prisoner files a grievance, that prisoner must include “factual

details,” including “the name of each person who is the subject of or who is

otherwise involved in the complaint.” 20 Ill. Admin. Code § 504.810(c). But that

does not mean that prisoners are required to know who is allegedly at fault. “This

provision does not preclude an offender from filing a grievance when the names of

individuals are not known, but the offender must include as much descriptive

information about the individual as possible.” Id. Other than that sentence, the

IDOC grievance process is silent regarding what happens when the inmate is not

necessarily complaining about a specific person or when the inmate has no idea who

is responsible for the problem.

      Defendants argue that Daval failed to exhaust his available administrative

remedies because he did not name them in his grievance. Dkt. 71, at 5; Dkt. 78, at

3. Daval responds that he did not know who was responsible for the delays, and

therefore, had no way to name them or describe them. Dkt. 81, at 9. He further

asserts that his grievance did not confuse the Defendants; that they knew who he

was talking about because they consulted with the individuals allegedly responsible

for the delay. Furthermore, he argues that “prison officials can infer that a

grievance complaining about inadequate medical care implicates Wexford.” Id. at

10.



                                           9
      In Maddox v. Love, the inmate likewise did not indicate on the grievance

form the identities of those responsible for the purported constitutional violation or

attempt to describe them. 655 F.3d 709, 713 (7th Cir. 2011). The Seventh Circuit

explained that “[w]here prison officials address an inmate’s grievance on the merits

without rejecting it on procedural grounds, the grievance has served its function of

alerting the state and inviting corrective action, and defendants cannot rely on the

failure to exhaust defense.” Id. at 722. In making this determination, the court

noted that “Maddox’s compliance with the grievance process was never in question”

and that, at every stage, his “grievance was rejected on the merits . . . without any

indication from prison officials that it was procedurally deficient.” Id. at 721.

Relying on Conyers v. Abitz, 416 F.3d 580, 585 (7th Cir. 2005), the court explained

that such procedural shortcomings are not failures to exhaust unless the prison

officials rely on those shortcomings. Id. at 722.

      In Thornton v. Snyder, Thornton argued that he had exhausted his

administrative remedies because he had “received exactly what he had requested.”

428 F.3d 690, 694–95 (7th Cir. 2005) (superseded by statute on other grounds). For

example, under “relief requested” on an emergency grievance, he had asked to be

transferred to a different cell because of the horrible condition of his current cell. Id.

at 695. Although his grievance was deemed nonemergent, he was transferred out of

that cell. Id. at 692, 695. In another grievance, Thornton requested a clean

mattress. He then received a clean mattress and his grievance was deemed moot.

Id. at 695. Still, the defendants in that case argued that he had not exhausted his



                                           10
administrative remedies. The court in Thornton rejected this contention: “In short,

the defendants’ notion that Thornton should have appealed to higher channels after

receiving the relief he requested in his grievances is not only counterintuitive, but it

is not required by the PLRA.” Id. at 697.

      Here, Daval exhausted his administrative remedies for any claim related to

his January 22, 2018 grievance. First, Daval was not aware who was responsible for

the delays in him being sent to the eye specialist. Dkt. 90, ¶ 7. Although he

presumably knew the identity of his prison eye doctor and the Warden, he cannot be

expected to know the identities of those officials actually responsible for the logistics

of scheduling and transporting him to any outside medical provider. “[I]t would be

unreasonable to expect that, for every set of facts, an inmate will be able to peel

back layers of bureaucracy and match a disputed decision with the prison employee

responsible for that decision.” Glick v. Walker, 385 F. App’x 579, 582 (7th Cir. 2010).

Second, and more importantly, no prison official ever told Daval that he needed to

provide more detail, nor did they need him to provide more detail. Dkt. 90, ¶ 8. Just

as in Maddox, the prison officials here addressed Daval’s grievance without the

need for further information. They knew who to speak with, they did speak with

those individuals, and then used the information gained from speaking with those

individuals to respond—here, by noting that the issue had already been resolved.

Dkt. 82-3, Ex. B, at 14. Third, the January 22, 2018 grievance was mooted—as was

noted on the grievance form and response—because Daval was finally sent to the

eye specialist. The grievance response listed those dates and explained that the



                                            11
grievance was now moot. Id. As the Seventh Circuit explained in Thornton, because

Daval had received the relief requested and the grievance had been mooted, he had

exhausted his administrative remedies without the need to do anything else.

       In their motion for summary judgment, the Wexford Defendants (Wexford,

Dr. Zahtz, Cathy Smith, and Kay Hood) argue that they were not on notice of

Daval’s grievance because of his failure to name any of them. Dkt. 71, at 7.

Essentially, they appear to be trying to differentiate between exhaustion as to the

IDOC Defendants and exhaustion as to the Wexford Defendants. They cite multiple

cases in support, but none are persuasive in light of the above Seventh Circuit

precedent. First, they cite Palmer v. Fengolio, No. 10-cv-0718, 2012 U.S. Dist.

LEXIS, 59249 (S.D. Ill. April 27, 2012). But there, the grievance did not alert the

prison that Palmer wanted medical treatment. Id. at *12. Here, Daval’s grievance

specifically discussed the delays in getting the medical treatment that had been

recommended, and Wexford provides IDOC inmates’ medical treatment. 5 The

Wexford Defendants also cite to Woods v. Schmeltz, No. 13-cv-1477, 2014 U.S. Dist.

LEXIS 95068 (C.D. Ill. July 14, 2014). But that case’s discussion and distinguishing

of Maddox supports Daval’s position. Like Maddox and unlike Woods, prison



5 Unlike when the grievance fails to include any indication that the defendant is the target
of the complaint, grievances that complain of medical failures clearly invoke Wexford and
its employees, who are charged with providing medical care to Illinois inmates.
Furthermore, the nature of the cited grievance paperwork cannot be misunderstood. The
paperwork includes a checkbox option to indicate that the grievance is about the inmate’s
medical treatment. See Roberts v. Neal, 745 F.3d 232, 235–36 (7th Cir. 2014) (“[A] grievant
is not required to know the name of the prison employee whom he’s complaining about—
often he will not know the employee’s name—and so it is enough if he ‘include[s] as much
descriptive information about the individual as possible.’”) (quoting 20 Ill. Admin. Code §
504.810(b)).
                                             12
officials never told Daval that his grievance was procedurally defective and the

grievance paperwork in the record (Dkt. 82-3, Ex. B, at 14) does not specifically

request the names of each party involved. Thus, this Court follows Maddox for the

same reason that the Woods court distinguished it. 6

       B. Grievance Submitted on February 12, 2019

       On February 5, 2019, Daval’s ophthalmologist informed him that he would

need urgent eye surgery within the week. On February 12, 2019, after that urgent

surgery did not happen, Daval filed another grievance. This time, he checked the

box indicating that the grievance was an emergency. Dkt. 82-3, Ex. B, at 17. Under

relief requested, he explained that he needed to be sent out for surgery, as

recommended, as soon as possible so that he would not lose vision in his eye. Id. On

February 15, 2019, Warden Varga denied that request by checking the box

indicating his belief that Daval had not substantiated the need to handle the

grievance as an emergency. Id. That same day, a UIC specialist reiterated that

Daval needed the surgery right away to avoid irreparable vision loss. Dkt. 90, ¶ 24.

Three days later, Daval received the surgery. Id. The IDOC Defendants point out




6 The Wexford Defendants also cite to Smith v. Gale, No. 10-cv-721, 2012 U.S. Dist. LEXIS
59908 (S.D. Ill. April 12, 2012). But that case is a report and recommendation from a
magistrate judge in another district, and the Wexford Defendants have provided no
indication regarding whether it was rejected or accepted by the district judge. Nevertheless,
that case is different than both this case and Maddox for the same reason as Woods. There,
the grievance was not enough because it did not mention the defendants, describe them,
and did not include any allegations of retaliatory behavior. Id. at *4. Thus, the grievance
was not sufficient to exhaust the retaliation claim against the unnamed and undescribed
defendants. Id. That would be analogous to this case if Daval failed to include medical
complaints in his grievance.
                                             13
that, after Warden Varga denied the grievance, Daval did not resubmit the

grievance through the normal process. Dkt. 71, at 8.

      Defendants argue that Daval did not exhaust his administrative remedies

related to the February 22, 2019 grievances because it also did not name names and

because he failed to resubmit that grievance through the normal process after

Warden Varga denied it as nonemergent. Id. at 8–9; Dkt. 78, at 6–7 (the IDOC

Defendants rested their argument only on Daval’s failure to resubmit the grievance

through the nonemergency process).

      For any claim related to the February 12, 2019 grievance, Daval exhausted

his administrative remedies. None of the Defendants addressed the Seventh

Circuit’s decisions in Maddox and Thornton in their opening briefs, or the fact that

the grievance had been mooted by the February 18, 2019 surgery. The closest they

came is a citation to Dole v. Chandler, 438 F.3d 804, 808 (7th Cir. 2006), for the

proposition that exhaustion is required even when the prisoner requested relief that

the Administrative Review Board has no power to grant. Dkt. 78, at 5. But even

assuming Defendants intend to argue that a moot grievance must still be appealed,

Dole does not support that assertion. First, Maddox is the more recent precedent.

Second, in Dole, the Seventh Circuit merely pointed out that inmates must exhaust

administrative remedies even when they request a relief that cannot be granted,

“such as monetary damages.” Dole, 438 F.3d at 809. In further explaining the point,

the Dole court noted that “so long as the administrative authority has the ability to

take some action in response to the complaint (even if not the requested action), an



                                          14
administrative remedy is still ‘available’ under the PLRA.” Id. (quoting Booth v.

Churner, 532 U.S. 731, 742 (2001)). Thus, Dole did not hold that moot grievances

(when a remedy has already been supplied) must be appealed. It held that a

prisoner cannot request an unavailable remedy and then claim that the process has

been exhausted even though other remedies are available.

      In reply, the IDOC Defendants attempt to distinguish Thornton, but only as

to the February 12, 2019 grievance. Dkt. 87, at 5–6. First, they attempt to

differentiate between being moved to a different cell as requested and receiving the

surgery as requested by pointing out that Daval would have needed post-surgical

care. Id. at 6. But that argument is not persuasive. Daval cannot be expected to

know in advance that he will be treated poorly after surgery, or that surgery will

fail to fix the problem. At bottom, he filed the grievance because the Defendants

were not affording him the urgent surgery he needed. After Daval was sent for

surgery, the grievance was mooted. Second, the IDOC Defendants point out that

Thornton was superseded by statute. Dkt. 78, at 6. Although that is true, it remains

good law for other aspects of the opinion. That opinion pointed out that, at the time,

the grievance process did not require inmates to resubmit the grievance through the

nonemergency process after the Warden decided that the grievance did not warrant

emergency treatment. Thornton, 428 F.3d at 694 (“There is nothing in the current

regulatory text, however, that requires an inmate to file a new grievance after

learning only that it will not be considered on an emergency basis.”). That is what

changed in the process. Now, inmates must resubmit the grievance. 20 Ill. Admin.



                                          15
Code § 504.840(c). But that does not change the primary point that moot grievances

are exhausted. Just as in Thornton, the IDOC Defendants’ argument is

counterintuitive.

      Therefore, the same reasons that Daval exhausted his administrative

remedies related to the January 22, 2018 grievance apply to the February 12, 2019

grievance, which was mooted when he received the surgery on February 18, 2019.

Furthermore, the Defendants offer no persuasive arguments why this Court should

deviate from Maddox and Thornton.

      C. Grievances Submitted on April 3 and 14, 2019

      After his surgery, Daval continued to experience eye problems. He submitted

an additional grievance on April 3, 2019. Dkt. 82-3, Ex. B, at 18. In the April 3, 2019

grievance, Daval explained that he had not been sent back within the three- to four-

week timeframe that his specialist recommended at the last visit. He further

explained that he continued to have issues with the eye. Id. at 19. On April 19,

2019, the Grievance Counselor approved the request and noted that UIC had

cancelled the appointment Daval was supposed to attend and that she was waiting

for a return call from UIC to reschedule. Id. The response to Daval on October 17,

2019 indicated that the grievance was denied as “appropriately addressed by the

facility Administration.” Id. at 22. Still, the Grievance Counselor had apparently

already approved the request and took steps to rectify the problem by calling UIC to

reschedule the missed appointment.




                                          16
      The only argument that the IDOC Defendants offer in support of their motion

for summary judgment in relation to the April 3, 2019 grievance is that it again

fails to name names. Dkt. 78, at 5. The Wexford Defendants include the same

argument but add an argument that the grievance fails to complain of any policy or

practice such that a Monell claim would be exhausted (more on that later). Dkt. 71,

at 9. The Wexford Defendants also argue that Daval failed to exhaust his

administrative remedies because the entire process lasted until well after the filing

of this suit, though they do not address the apparent approval of his grievance on

April 19, 2019. Dkt. 71, at 10–12.

      Daval’s response focuses on the slowness in the Defendants’ response to the

April grievances (filed on April 3 and 14). First, none of the Defendants ever moved

for summary judgment regarding the April 14, 2019 grievance in their opening

briefs, so this argument is forfeited. Campos v. Cook Cty., 932 F.3d 972, 976 n.2 (7th

Cir. 2019). The Wexford Defendants did, however, mention the April 14, 2019

grievance in their reply brief, once prompted by Daval’s response. Dkt. 85, at 5.

Still, the April 14, 2019 grievance does not add anything to the already exhausted

grievances. Although it does ask that staff members be suspended, it complains

about the same continued problems with delays. Dkt. 82-3, Ex. B, at 23.

      Second, the Court sees no reason to contemplate the speed of the response to

the April 3, 2019 grievance when the grievance was approved sixteen days after it

was filed. The Grievance Counselor noted the failure, stated that the grievance was

approved, and took affirmative steps to correct the error. Dkt. 82-3, Ex. B, at 18–20.



                                          17
That approval exhausted Daval’s administrative remedies for the same reason that

a moot grievance exhausts an inmate’s administrative remedies. See Thornton v.

Snyder, 428 F.3d 690, 697 (7th Cir. 2005). Because Defendants have not addressed

this clear issue, they have not met their burden to show they are entitled to

judgment as a matter of law.

      D. Monell Claim

      The Wexford Defendants argue that Daval did not exhaust his remedies as it

relates to his Monell claim. Dkt. 71, at 4, 7–8, 10. They claim this fails to meet the

requirements set forth in 20 Ill. Admin. Code. § 504.810(c). In support, the Wexford

Defendants cite to Nally v. Obaisi, No. 17-cv-2902, 2019 U.S. Dist. LEXIS 208708,

at *7–9 (N.D. Ill. Dec. 4, 2019). But that case does not support Wexford’s argument.

Indeed, the words “Monell”, “custom”, and “practice” do not even appear in that

decision. And the word “policy” in that opinion is untethered to any Monell claim.

Furthermore, Daval in response cites to Conley v. Birch, No. 11-cv-0013, 2012 U.S.

Dist. LEXIS 133564 (S.D. Ill. Sept. 19, 2012). There, a district court in this circuit

determined that, even though the grievance failed to mention Wexford and did not

identify any policy or practice, the need to alert the prison to the wrongdoing was

satisfied by the plaintiff’s grievances. Id. at 12–13. The plaintiff had submitted

multiple grievances and supplied details alerting it to the problems with scheduling

medical treatment. Id. at 13. In making that determination, the court explained

that “Conley was not required to identify specific Wexford policies or grieve specific

Wexford practices.” Id. Still, neither case binds this Court. Gould v. Bowyer, 11 F.3d



                                           18
82, 84 (7th Cir. 1993). To the extent that any nonbinding decision holds that

inmates must specifically grieve a custom, policy, or practice against Wexford to

exhaust their administrative remedies so that they can later plead a Monell claim,

the Court declines to follow them. Indeed, Conley is persuasive in this regard.

      Although the Court knows of no binding precedential authority on the

question of whether plaintiffs pleading Monell claims must have filed grievances

specifically complaining of policies or widespread practices, several reasons counsel

against Wexford’s argument. Primarily, there is the language of the regulation. The

Seventh Circuit has clearly instructed its district courts to enforce the grievance

requirements strictly. That strict enforcement would seemingly go both ways; the

Court holds both plaintiffs and prison officials to the text of the codified grievance

process. See Hernandez v. Dart, 814 F.3d 836, 842 (7th Cir. 2016) (requiring strict

enforcement).

      But nothing in the text of IDOC grievance process instructs inmates to

complain about specific policies or practices. Indeed, the grievance procedures do

not even contemplate Monell claims. See 20 Ill. Admin. Code 504.800 et seq. Nothing

in the Illinois Department of Corrections regulations require an inmate to meet a

Monell pleading standard—and with good reason. Inmates will know what

happened to them. It would be unreasonable for an inmate to know—and then

basically plead—a policy, custom, or practice by Wexford. Furthermore, in referring

to “the incident, occurrence or problem,” the grievance process seemingly applies to

individual complaints of an inmate, instead of a widespread custom or practice that



                                           19
affects more than just that inmate (as contemplated by claims under Monell v. Dep’t

of Soc. Servs., 436 U.S. 658 (1978)). § 504.810(a). Lastly, the grievance process is

further focused on complaints against individual persons rather than widespread

customs or practices against a corporation precisely because it asks for “the name of

each person” involved or “as much descriptive information about the individual as

possible.” § 504.810(c). Thus, the text of the IDOC grievance process does not

require inmates to list any specific widespread practices or customs on the

grievance form. If Illinois policymakers expect state inmates to do more, then

creating those procedures is up to them, not the courts. “Whatever temptations the

statesmanship of policy-making might wisely suggest, the judge’s job is to construe

the statute—not to make it better.” Jones v. Bock, 549 U.S. 199, 216 (2007) (quoting

Felix Frankfurter, Some Reflections on the Reading of Statutes, 47 Colum. L. Rev.

527, 533 (1947)).

    III.   Motion to Dismiss

       Warden Varga moves to dismiss him from this suit under Rule 12(b)(6) for

failure to allege his personal involvement in the alleged constitutional violation. 7

Dkt. 74. In response, Daval points to Warden Varga’s personal involvement in the

grievance process. Dkt. 83, at 2. Specifically, he notes the delay in his eye surgery

due to Warden Varga’s decision to deny his emergency grievance of February 12,

2019. Id. Furthermore, Daval asserts that Warden Varga knew that Daval was not

receiving the urgent treatment he needed and that the Warden did nothing about it.


7Although Warden Varga makes multiple arguments, the Court need only address his
personal involvement in the purported constitutional violation.
                                           20
As Daval sees it, that is enough to state a claim for deliberate indifference to a

serious medical need. Id. at 5.

      To defeat a motion to dismiss, the plaintiff must have alleged facts sufficient

to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). This means that a plaintiff’s well-pleaded factual

allegations must allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 566 U.S. 622, 678

(2009). The Court accepts as true all of the plaintiff’s well-pleaded allegations and

views them in the light most favorable to the plaintiff. Landmark Am. Ins. Co. v.

Deerfield Constr., Inc., 933 F.3d 806, 809 (7th Cir. 2019).

      In any individual capacity claim of a constitutional violation under 42 U.S.C.

§ 1983, the plaintiff must allege how each defendant was personally involved in the

purported violation. Bank of Am., N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013)

(“Each defendant is entitled to know what he or she did that is asserted to be

wrongful. A complaint based on a theory of collective responsibility must be

dismissed. That is true even for allegations of conspiracy.”); Minix v. Canarecci, 597

F.3d. 824, 833 (7th Cir. 2010) (discussing the personal involvement requirement).

      Daval’s allegations specific to Warden Varga focus on his involvement in the

grievance process. As Warden and Chief Administrative Officer at DCC, Warden

Varga handled emergency requests. On February 15, 2019, he denied Daval’s

emergency grievance that requested Daval be sent out for eye surgery. In denying

the grievance, Warden Varga concluded that Daval had not substantiated the need



                                            21
to treat the problem as an emergency. Dkt. 57, ¶¶ 11, 42. As alleged, Daval received

that surgery on February 18, 2019, notwithstanding Warden Varga’s denial. Id. ¶

44. Daval’s complaint alleges no further personal involvement by Warden Varga. In

effect, Daval argues that the grievance process put Warden Varga on notice of the

delays in Daval’s treatment. The failure to do anything about that problem once on

notice, Daval argues, is enough to state the Warden’s personal involvement in the

alleged constitutional injury. Dkt. 83, at 6.

         In Gevas v. Mitchell, the Seventh Circuit explained being involved in the

grievance process alone is insufficient to establish personal involvement: “Gevas

alleges no personal involvement outside of the grievance process, and for that

reason his third amended complaint, just like the previous iterations, fails to state a

claim against the warden.” 492 F. App’x 654, 660 (7th Cir. 2012). In Owens v.

Godinez, the Seventh Circuit explained again that the mishandling of “grievances

by persons who otherwise did not cause or participate in the underlying conduct

states no claim.” 860 F.3d 434, 438 (7th Cir. 2017) (quoting Owens v. Hinsley, 635

F.3d 950, 953–54 (7th Cir. 2011)). Therefore, because Daval has alleged no personal

involvement by Warden Varga outside the grievance process, the Warden’s motion

to dismiss for failure to state a claim must be granted. Warden Varga is dismissed

without prejudice.

   IV.      Conclusion

         For the reasons explained above, the motions for summary judgment [70,77]

are denied, but the motion to dismiss Defendant John Varga [74] is granted. The



                                           22
dismissal, however, is without prejudice to amend the complaint and allege Varga’s

personal involvement in the alleged constitutional violation. If Daval declines to

amend by June 11, 2021, the Court’s dismissal of Defendant John Varga will be

with prejudice.



Date: May 24, 2021

                                                        ___________________________
                                                         Honorable Iain D. Johnston
                                                        United States District Judge
                                                          Northern District of Illinois
                                                                   Western Division




                                         23
